Exhibit 10.60

 

Grant No.:       

 

CUBESMART
2007 EQUITY INCENTIVE PLAN
(As Amended and Restated, Effective June 2, 2010)

 

PERFORMANCE-VESTED RESTRICTED SHARE UNIT AGREEMENT

 

This is a Performance-Based Restricted Share Unit Award (the “Award”) from
CubeSmart, A Maryland real estate investment trust (the “Company”) to the
Grantee named below (the “Grantee”), subject to the vesting conditions set forth
in the attachments.  Upon the vesting of the Performance-Based Restricted Share
Units under this Award, the Company will deliver one common shares of beneficial
interest, $.01 par value (a “Share”), of the Company to the Grantee for each
vested Performance-Based Restricted Share Unit.  Additional terms and conditions
of the grant are set forth in this cover sheet, in the attachment, and in the
Company’s 2007 Equity Incentive Plan.

 

Grant Date: 
Name of Grantee: 
Number of Performance-Based Restricted Stock Units Covered by Grant, subject to
satisfaction of the applicable performance conditions:

 

Maximum:

                              

(2x Target)

Target:

                              

 

Threshold:

                              

(1/2x Target)

 

Performance Period:  January 1, 2014— December 31, 2016

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which will be
provided on request.  You acknowledge that you have carefully reviewed the Plan
and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent with the terms of the Plan.

 

 

Grantee:

 

 

 

Name:

 

 

 

 

 

 

 

Company:

 

 

 

Name:

 

 

--------------------------------------------------------------------------------


 

CUBESMART
2007 EQUITY INCENTIVE PLAN
PERFORMANCE-VESTED RESTRICTED SHARE UNIT AGREEMENT

 

Restricted Share Units/Non-transferability

 

This grant is a Performance Award for up to the maximum number of Restricted
Share Units (“RSUs”) set forth on the cover sheet subject to the vesting
conditions described below.  Each RSU represents the right to delivery of a
Share upon satisfaction of the vesting conditions.  Your RSUs are restricted and
may not be transferred, assigned, pledged or hypothecated, whether by operation
of law or otherwise, nor may the Shares potentially subject to delivery upon
vesting of RSUs be made subject to execution, attachment or similar process.

 

 

 

Vesting of RSUs and Issuance of Shares

 

The Company will issue one Share in your name with respect to each RSU that
vests pursuant to the terms of this Performance-Vested Restricted Share
Agreement at the expiration of the Performance Period, or such earlier time as
RSUs may vest under this Award.

 

Your right to the Shares under this Performance-Vested Restricted Share Unit
Agreement vests up to the maximum number of Shares covered by this grant, as
shown on the cover sheet, on the last day of the Performance Period, provided
that you continue in Service through the last day of the Performance Period. 
The number of RSUs that vest, if any, and the number of Shares deliverable
following vesting shall be based on the Company’s total shareholder return
(appreciation in share price and dividends) (“TSR”), as measured by the average
closing stock price during the thirty (30) trading days immediately preceding
the first day of the performance period and the average closing stock price
during the last thirty (30) trading days of the Performance Period, plus
aggregate dividends, compared to the TSR of the peer group (consisting of all
equity REIT’s) as set forth below:

 

 

 

If the Company’s TSR for the Performance
Period falls in the:

 

The number of RSUs
that vest shall be:

 

 

 

 

 

 

 

Upper Quartile (75 percentile and above)

 

200% of Target

 

 

 

 

 

 

 

Third Quartile (50th to 74th percentile)

 

Target

 

 

 

 

 

 

 

Second Quartile (25th to 49th percentile)

 

50% of Target

 

 

 

 

 

 

 

Lower Quartile (below 25th percentile)

 

0%

 

 

 

 

 

The number of shares that vest for results (i) above the 25th percentile but
less than the 50th percentile and (ii) above the 50th percentile but less than
the 75th percentile, will be interpolated.

 

 

 

Dividends

 

On each of the Company’s dividend payment dates during the Performance Period,
the Company shall credit to a bookkeeping account, solely for the purposes of
recordkeeping, a number of RSUs equal to the quotient of (x) divided by (y),
where (x) is an amount equal to the dividends payable with respect to the
maximum number of Shares listed on the cover sheet, and (y) is the closing price
of Shares on such dividend payment date, rounded to the nearest whole unit.  As
of the last day of the Performance Period (or any earlier vesting date as may be
provided for under this Award), RSUs credited to the bookkeeping account
(“Dividend RSUs”) shall vest, if at all, to the extent of the product of
(a) times (b) where (a) is the total number of Dividend RSUs and (b) is a
fraction, the numerator of which is the number of other RSUs that vest under
this Award and the denominator of which is the maximum number of Shares

 

2

--------------------------------------------------------------------------------


 

 

 

listed on the cover sheet.

 

 

 

Termination of Service Due to Death, Disability, Retirement, Company-Initiated
Termination of Service Without Cause

 

If you terminate Service due to death, disability, or a Company-initiated
termination of Service without Cause, or if you terminate your employment with
the Company after you have reached age 55 and completed 10 or more years of
continuous service with the Company, a pro-rated share of your RSUs will vest on
the last day of the Performance Period, equal to the product of (x) times (y),
rounded to the nearest whole unit, where (x) is the number of RSUs that would
have vested on the last day of the Performance Period as determined on the same
basis as if you had continued in active Service through the last day of the
Performance Period, and (y) is a fraction, the numerator of which is the number
of days that elapse from January 1, 2014 to the date on which you terminate
Service, and the denominator of which is 1,095, provided further that if you
terminate Service because of a Company-initiated termination of Service without
Cause, vesting of your RSUs is also conditioned on your continued adherence to
all restrictive covenants and confidentiality obligations you have to the
Company or any of its Subsidiaries or Affiliates.

 

 

 

Change In Control

 

In the event of a Change in Control before the last day of the Performance
Period, the number of RSUs subject to this Award shall be fixed at the Target
number of RSUs listed on the cover sheet.  The Target number of RSUs shall vest
if you continue in service through the last day of the Performance Period,
provided that the Target number of RSUs shall vest on the date your Service
terminates if your Service terminates because of a Company-initiated termination
of Service without Cause, or your voluntary resignation with Good Reason.  If
your Service terminates because of your death or disability after a Change in
Control and before the last day of the Performance Period, a pro-rated share of
your RSUs will vest on the last day of the Performance Period, equal to the
product of (x) times (y), rounded to the nearest whole unit, where (x) is the
Target number of RSUs, and (y) is a fraction, the numerator of which is the
number of days that elapse from January 1, 2014 to the date on which you
terminate Service, and the denominator of which is 1,095.  The term “Good
Reason” shall have the meaning assigned to it in any applicable employment
agreement between you and the Company or in the absence of such agreement, then
in any applicable Company Executive Severance Plan.

 

 

 

Forfeiture of Unvested Shares

 

Except as provided pursuant to the terms of any Employment Agreement between you
and the Company or in the provisions of this Award relating to Change in
Control, in the event that your Service terminates for any reason other than
death, disability, or a Company-initiated termination of Service without Cause
before the last day of the Performance Period, you will forfeit to the Company
all of the Shares subject to this grant that have not yet vested.

 

 

 

Repayment

 

If it is determined by the Board that your gross negligence, intentional
misconduct or fraud caused or partially caused the Company to have to restate
all or a portion of its financial statements, the Board, in its sole discretion,
may, to the extent permitted by law and to the extent it determines in its sole
judgment that it is in the best interests of the Company to do so, require
repayment of Shares delivered pursuant to the vesting of RSUs, or to effect the
cancellation of unvested RSUs, if (i) the vesting of RSUs was calculated based
upon, or contingent on, the achievement of financial or operating results that
were the subject of or affected by the restatement, and (ii) the extent of
vesting of RSUs would have been less had the financial statements been correct. 
You also agree that the Board has the authority to amend this provision relating
to repayment to the extent it reasonably determines that such an amendment is
required to comply with the Dodd—Frank Wall Street Reform and Consumer
Protection Act, or any other applicable law relating to repayment of
compensation following the restatement of financial statements by a public
company.

 

 

 

Withholding

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to

 

3

--------------------------------------------------------------------------------


 

Taxes

 

pay any withholding or other taxes that may be due as a result of the vesting of
Shares acquired under this grant. In the event that the Company determines that
any federal, state, local or foreign tax or withholding payment is required
relating to the vesting of Shares arising from this grant, the Company shall
have the right to: (i) require such payments from you, (ii) withhold such
amounts from other payments due to you from the Company or any Affiliate, or
(iii) cause an immediate forfeiture of Shares subject to the vesting pursuant to
this Agreement in an amount equal to the withholding or other taxes due.

 

 

 

Retention Rights

 

This Agreement does not give you the right to be retained by the Company (or any
parent, Subsidiaries or Affiliates) in any capacity.

 

 

 

Shareholder Rights

 

You do not have any of the rights of a shareholder with respect to the RSUs
unless and until the Shares relating to the RSUs vest.  You do not have the
right to make an election pursuant to Section 83(b) of the Internal Revenue Code
of 1986, as amended.

 

 

 

Adjustments

 

In the event of a split, a dividend or a similar change in the Shares, the
number of Shares covered by this grant may be adjusted (and rounded down to the
nearest whole number) pursuant to the Plan. Your Shares shall be subject to the
terms of the agreement of merger, liquidation or reorganization in the event the
Company is subject to such corporate activity.

 

 

 

Legends

 

Any certificates representing the Shares issued in connection with this grant
shall, where applicable, have endorsed thereon the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

 

4

--------------------------------------------------------------------------------


 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant, you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Secretary of the Company to request paper copies of
these documents.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

5

--------------------------------------------------------------------------------